JUDGMENT
Restani, Judge:
Plaintiff objects to language and reasoning of the remand decision of the Commerce Department in this matter.
The defendant has complied with the court’s remand order, hut offers reasons in support of its previous determination inconsistent with the *968reasons given on the record for its previous determination. Nonetheless, the government has not requested rehearing. In addition, pursuant to the court’s opinion defendant had the opportunity to choose any reasonable method which would avoid double counting and even had the option of demonstrating that double counting could not be avoided by any reasonable method. In fact, Commerce rejected at least one potential method, use of petitioner’s prices as BIA. Accordingly, despite the verbiage of both parties, the court concludes that the remand results are not rejected by plaintiffs and represent Commerce’s attempt to exercise its discretion in a manner consistent with the court’s previous decision herein.
Accordingly, it is hereby ordered that Commerce’s remand determination is sustained.